Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 25, 2016

                                         No. 04-16-00628-CV

                                        IN RE Juan ROBLES

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On September 28, 2016, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than November 10, 2016. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.



           It is so ORDERED on October 25, 2016.


                                                     PER CURIAM




           ATTESTED TO: ___________________________________
                        Keith E. Hottle, Clerk




           1
           This proceeding arises out of Cause No. 2016-CI-06761, styled Juan Robles v. Cristina Tijerina
Sepulveda, pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai
presiding.